Citation Nr: 1624491	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a respiratory disorder.

3. Entitlement service connection for a bilateral knee disorder.

4. Entitlement service connection for a back disorder.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD, tinnitus, emphysema, arthritis, and Agent Orange exposure.

The Veteran has been treated for a variously diagnosed psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and major depressive disorder.  The RO has considered this as a claim for service connection for PTSD only, but the Board finds the issue on appeal should be characterized as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record also shows evidence of emphysema, COPD, and a spot on the Veteran's lung.  The RO has thus re-characterized the issue as a claim for a respiratory disorder as set forth above.  See Clemons, 23 Vet. App. 1.

In December 2015, the Board remanded the Veteran's claims in order to have him scheduled for a videoconference hearing at the RO.  A review of the record shows that he was scheduled for a videoconference hearing in March 2016, but he failed to report and did not provide communication regarding such failure to appear; thus, his hearing request is deemed withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The claims for service connection for a psychiatric disorder, emphysema, a bilateral knee disorder, and a back disorder are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is likely related to his period of active service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran. 

II. Factual Background and Analysis

The Veteran asserts that he has tinnitus due to noise exposure during his active military service.  In a June 2009 VA medical record, the Veteran stated that during service he lit a drum to set a fire to boil water, and there was an explosion that affected his hearing and caused a ringing sound at that time.  He stated that he still has that ringing in his ears. He also contends that tinnitus was caused by exposure to loud noises from incoming rockets and mortars and M-14 rifle firing during basic training.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. § 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues, to include ringing in the ears.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board finds that service connection for tinnitus is warranted.  First, regarding the existence of current disability, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles, 16 Vet. App. 370.  Second, the Veteran has provided competent and credible testimony of ringing in his ears during service.  See Charles, 16 Vet. App. 370.  Additionally, there is evidence of noise exposure during service.  Service personnel records show that he underwent basic combat training after entry into service and that he served in Vietnam from January to November r1968.  Thus, his assertions of exposure to excessive noise are considered credible.  

What remains necessary to establish service connection is competent evidence linking tinnitus to noise exposure in service.  The Veteran has provided competent and credible assertions of having experienced tinnitus since service.  As there is no other medical evidence to the contrary, the Board finds service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

1. Psychiatric Disorder

Remand is required for the claim for a psychiatric disorder to reschedule the Veteran for an examination.

The Veteran contends he has PTSD due to in-service stressor experiences.  He contends that in October 1968, he met a fellow service member, T.R., who said he thought he was going to die and asked that if he did, would the Veteran go see his family when he got back to the states.  The Veteran indicated that T.R. was killed by a land mine 3 days later, and that when he got back to the States, he went to see T.R.'s family and that was the hardest thing he had ever done.  

VA treatment records show that the Veteran has been treated for PTSD, major depressive disorder, and generalized anxiety disorder.

The record reflects that the Veteran was scheduled for a VA examination for PTSD in January 2013, but was unable to attend due to lack of transportation.  He requested the VA examination be rescheduled, but this was apparently not done.  Accordingly, a remand is warranted in order to schedule him for a VA examination to determine whether any current psychiatric disorder may be related to service. 

2. Respiratory Disorder

VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran contends his emphysema is related to active service.  He claims he never smoked before he served in the Army, but that when he went into service it was easy to get "smokes."  He has also contended that emphysema is related to exposure to second hand smoke from being on burning detail and having to burn human waste in Vietnam.  He has additionally contended that he has a spot on his lungs possibly due to his exposure to Agent Orange in Vietnam.

Service records show that the Veteran was a cook during service, and that he had service in the Republic of Vietnam.  SSA records indicate diagnosis of COPD.  VA records diagnosed emphysema.  The Veteran has asserted he has a spot on his lung.

Here, because there are current respiratory disorders, lay evidence of harmful exposure in service, and he is presumed to have been exposed to Agent Orange during his service in Vietnam, remand for a VA examination is required.

3. Knee and Back Disorders

The Veteran contends he sustained bilateral knee injuries and a back injury during service, due to running for his life and having to jump in a bunker to avoid being killed during rocket and mortar attacks.  He also contends that arthritis of the knees that had an onset in the first post-service year.  

Service treatment records (STRs) show that in September 1968, the Veteran hurt his back lifting and had bilateral paravertebral back spasms.  He was advised to do no heavy lifting.  In October 1968, he complained of low back pain and muscle spasm on the right.  He reported he was still doing heavy lifting and only had a few days left in country and did not want for someone else to do his work.  

VA treatment records dated in 2008 and 2009 show notations of arthritis of the knees and arthritis of the back and spinal column.  On a VA examination in October 2012, the diagnoses included degenerative osteoarthrosis of the knees.  

On a VA examination in November 2013, the diagnoses included paravertebral muscle spasm on the right side of the lower back and low back pain.  It was noted that the Veteran had a diagnosis of low back strain in 1968.  An x-ray revealed a negative lumbar spine.  It was noted that he did not have arthritis of the low back.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service, stating that the diagnosis of low back pain and paravertebral muscle spasm on right side during service was more likely an acute event without long term sequela and was also more likely to affect muscles and less likely to cause "chronic joints of the spines or chronic lumbar strain."   The examiner concluded that it was less likely than not that the Veteran's current lumbar strain resulted from or was incurred by the low back pain and spasm that occurred while he was on active duty in 1968 especially as there were no signs of progression or complaints of chronic back pain since 1968.  No other explanation was provided, and the examiner did not address the Veteran's statements of back symptoms since service.  

Furthermore, the examiner did not attempt to reconcile the findings of no arthritis on x-ray report with the earlier findings of arthritis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

With regard to the Veteran's claim for service connection for arthritis of the knees, the Board notes that because there is currently diagnosed arthritis of the knees, lay evidence of an injury in service, and lay testimony of continuous knee symptoms after service discharge, remand for a VA examination is required.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of a current psychiatric disorder, to include PTSD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all current non-PTSD psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, an explanation must be provided.  It should be noted that multiple psychiatric diagnoses appear in the record, to include major depressive disorder and anxiety disorder.  For each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active military service.

Second, the examiner must determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnosis of PTSD in the Veteran's medical records.  If a diagnosis of PTSD is found, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the disorder manifested in or is otherwise related to active service. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any respiratory disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first identify all current respiratory disorders.  If any previously diagnosed respiratory disorders, including, emphysema or COPD, are not found on examination, an explanation must be provided.  

Then, the examiner must provide the following opinion:  whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that each of the currently diagnosed respiratory disorders may be related to service, to include whether emphysema may be caused by his presumed Agent Orange exposure, despite it not being a presumptive disease.  

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology any knee and back disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding the presence of bilateral knee and back disorders.  If arthritis of either is not diagnosed, an explanation must be provided.  

Second, for each currently diagnosed knee disorder, provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that each knee disorder had its onset in service or is otherwise related to service, to include his report of running for his life and having to jump in a bunker to avoid being killed during rocket and mortar attacks in service.  Address the relevant STRs and the Veteran's lay testimony that he has had back symptoms since service discharge.

Third, for each currently diagnosed back disorder, provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that each back disorder had its onset during service or is otherwise related to service, to include the Veteran's report of running for his life and having to jump in a bunker to avoid being killed during rocket and mortar attacks in service.  Address the relevant STRs and the Veteran's lay testimony that he has had back symptoms since service discharge.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


